Exhibit 10.2

AMENDMENT 6 TO

MASTER PROFESSIONAL SERVICES AGREEMENT

Amendment No.:

TD20800



Amendment Effective Date:

June_11, 2020



SUPPLIER

CITI

Name:

Polaris Consulting & Services Ltd

Citigroup Technology, Inc.

Address:

No. 34 IT Highway, Navallur, Chennai
– 600 130

111 Wall Street, 7th Floor
New York, NY 10005

Incorporation:

India

Delaware



THIS AMENDMENT No. 6 (this “Amendment”) is entered into by and between the
Supplier and Citi as designated above, for the purpose of assigning the Master
Professional Services Agreement dated as of July 1st, 2015, by and between Citi
and Polaris Consulting & Services Ltd. (“Supplier” or “Polaris India”), as
amended by Amendment #1 To Polaris Master Professional Services Agreement and
Termination of Virtusa Master Professional Services Agreement dated November 5,
2015, by and among Polaris India, Virtusa Corporation (“Virtusa US”) and Citi,
with such amendment having an effective date of March 3, 2016 (such agreement,
as further amended to date, the “Agreement”), as well as changing the names of
Supplier and its Affiliates under various Work Orders entered into thereunder
(“Transactional Documents”).

Supplier and Citi agree as follows:

1.   Capitalized Terms. All capitalized terms used and not defined in this
Amendment have the meanings specified in the Agreement.

2.   Supplier Name Changes. Pursuant to the acquisition by Virtusa Consulting
Services Private Limited (“Virtusa India”) of Polaris India, the legal entity
names of Polaris India and its Affiliates are each hereby changed to the
corresponding legal entity names of Virtusa US Affiliates as set forth in the
table below (collectively, the “Entity Name Changes”). As of the Amendment
Effective Date, the Entity Name Changes shall apply for all purposes in the
business relationship between Supplier and Citi, including without limitation
for (i) Supplier’s entity name set forth in the Agreement, (ii) Supplier’s
entity names as set forth in the Transactional Documents entered into up to the
Amendment Effective Date; and (iii) Supplier’s entity names to be set forth in
Transactional Documents executed after the Amendment Effective Date.



1

--------------------------------------------------------------------------------

Existing Polaris Legal Entity Name

Jurisdiction

New Virtusa Legal Entity Name

POLARIS CONSULTING & SERVICES LIMITED

UK

Virtusa Consulting & Services Limited

POLARIS CONSULTING & SERVICES IRELAND LIMITED

Ireland

Virtusa Consulting & Services Ireland Ltd

POLARIS CONSULTING & SERVICES JAPAN K.K.

Japan

Virtusa Consulting & Services Japan K.K.

POLARIS CONSULTING & SERVICE LIMITED US

US

Virtusa Consulting Services Private Limited (US)*

POLARIS CONSULTING & SERVICES Inc.,

Canada

Virtusa Consulting & Services Inc.

POLARIS CONSULTING & SERVICES S.A.

Switzerland

Virtusa Consulting & Services S.A.



*Effective upon New Jersey Secretary of State (or issuing agency) issuing change
of name certification.

3.   Consent to Assignment. Citi consents to the assignment and assumption of
the Agreement from Polaris India to Virtusa India , and with respect to Polaris
India, the assignment and assumption of any Transactional Document executed by
Polaris India to Virtusa India, and Citi acknowledges the rights,
responsibilities, and authority of Virtusa India as though Virtusa India were
the original party under the Agreement and Transactional Documents to which
Polaris India was a party. Other than as set forth above, for the other
Transactional Documents to which an Affiliate of Polaris India was a party, such
Transactional Documents are not assigned but rather shall now reflect the
changed name of such Affiliate per the table above.

4.   Assumption of Obligations. Virtusa India assumes and agrees to accept and
perform all rights, obligations, liabilities, title, and interest under the
Agreement and Transactional Documents to which Polaris India was a party as
though Virtusa India were the original party under the Agreement and
Transactional Documents to which Polaris India was a party.

5.   Complete Understanding. Except as specified in this Amendment, the
Agreement and the Transactional Documents remain unchanged and in full effect.
In the event of a conflict between this Amendment and the Agreement or any
Transactional Document, this Amendment takes precedence.



2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties to this Amendment, each acting with proper
authority, have signed this Amendment either by manual signature or by
electronic signature (as evidenced below) as of the Effective Date designated
above.



By Manual Signature:



SUPPLIER:



CITI:











By:

/s/ Srinivasan Jayaraman



By:

/s/ TedDore











Name:

Srinivasan Jayaraman



Name:

Ted Dore











Title:

EVP



Title:

Director











Date:

June 11, 2020



Date:

June 11, 2020



By Electronic Signature Binding:





3

--------------------------------------------------------------------------------

  

For Supplier: By selecting the "I Accept" button below, I am representing that I
am an authorized representative of Supplier and am the individual identified in
the signature block immediately following this paragraph under the reference to
Supplier and that I am entitled and authorized to legally bind Supplier to this
Amendment. Supplier agrees that use of a key pad, mouse or other device by its
authorized representative to select the “I Accept” button below will be deemed
to be a valid and due execution of this Amendment by Supplier with the same
force and effect as if Supplier had manually signed this Amendment. If Supplier
does not agree that its electronic selection of the “I Accept” button below will
bind Supplier to the terms and conditions of this Amendment as it exists on the
date hereof, then do not select the “I Accept” button below.

  

  

For Citi: By selecting the "I Accept" button below, I am representing that I am
an authorized representative of Citi and am the individual identified in the
signature block immediately following this paragraph under the reference to Citi
and that I am entitled and authorized to legally bind Citi to this Amendment.
Citi agrees that use of a key pad, mouse or other device by its authorized
representative to select the “I Accept” button below shall be deemed to be a
valid and due execution of this Amendment by Citi with the same force and effect
as if Citi had manually signed this Amendment. If Citi does not agree that its
electronic selection of the “I Accept” button below will bind Citi to the terms
and conditions of this Amendment as it exists on the date hereof, then do not
select the “I Accept” button below.

  



I Accept : {{*[]_es_:signer1}}





I Accept: {{*[]_es_:signer2}}





Supplier:





Citi:





eSign: {{_es_:signer1:signature

}}



eSign: {{_es_:signer2:signature

}}



Name: {{_es_:signer1:fullname

}}



Name: {{_es_:signer2:fullname

}}



Email: {{_es_:signer1:email

}}



Email: {{_es_:signer2:email

}}



Date: {{_es_:signer1:date

}}



Date: {{_es_:signer2:date

}}





4

--------------------------------------------------------------------------------